FILE COPY




       I, CATHY S. LUSK, Clerk of the Court of Appeals for the Twelfth Court of Appeals

District of the State of Texas, do hereby certify that Courtney Leigh-Anne Treadwell, Plaintiff in

the trial court secured an extension of thirty (30) days in which to file Appellee’s Brief in the

following numbered and entitled cause:


In the Interest of Timothy Treadwell, a child

No. 12-14-00301-CV



       This certificate is made pursuant to Tex. Rev. Civ. State. Ann. art. 5069, 1.05 sec. 3(c)

(Vernon Supp. 1985) to assist the Clerk of the Trial Court in calculating the amount of post-

judgment interest accrued.

       WITNESS MY HAND and seal of said Court at Tyler, Texas, this 7th day of August 2015,
A.D.

                                                 Respectfully yours,

                                                 CATHY S. LUSK, CLERK


                                                 By: ______________________________
                                                     Katrina McClenny, Chief Deputy Clerk